247 F.2d 88
101 U.S.App.D.C. 97
Dorsey K. OFFUTT, Appellant,v.UNITED STATES of a America, Appellee.
No. 13572.
United States Court of Appeals District of Columbia Circuit.
Argued May 23, 1957.Decided June 17, 1957.

Mr. Warren E. Magee, Washington, D.C., with whom Miss Charlotte Maskey, Washington, D.C., was on the brief, for appellant.
Mr. Harold H. Greene, Asst. U.S. Atty., for appellee.  Messrs. Oliver Gasch, U.S. Atty., Edward P. Troxell, Principal Asst. U.S. Atty., Lewis Carroll, Asst. U.S. Atty., and Donald E. Bilger, Asst. U.S. Atty., at the time brief was filed, were on the brief for appellee.
Before EDGERTON, Chief Judge, and BAZELON and FAHY, Circuit judges.
PER CURIAM.


1
The case is here for the third time.  We cite in the margin references to its prior history in the Supreme Court and in this Court.1  On the last trial, the subject of the present appeal, appellant was convicted of contempt of court upon the charge that, during the trial of United States v. Peckham, reported on appeal at 93 U.S.App.D.C. 136, 210 F.2d 693, 'on numerous occasions he made insolent, insulting and offensive remarks to the court, and was guilty of gross discourtesy to the court.'  We hold that the evidence supports the conviction upon this charge and that the validity of the conviction is not impaired by error.  Appellant was also convicted upon the charge that on several occasions he asked questions of witnesses during said Peckham trial that were highly prejudicial to the witness and as to which there was no foundation.  We hold that the evidence does not support, with the required freedom from doubt, a conviction of criminal contempt upon this charge.


2
The District Court sentenced appellant to be committed to the custody of the United States Marshal for forty-eight hours.  Considering the history of the case as a whole and our present reversal of the conviction upon one of the charges, as above stated, we think the sentence should be reduced to commitment to the custody of the United States Marshal for six hours.2


3
The case will be remanded to the District Court with directions to modify the judgment so that the adjudication of guilt is limited to the charge contained in paragraph numbered I in the order to show cause and so that the sentence is reduced to commitment to the custody of the United States Marshal for six hours instead of for forty-eight hours.


4
Judgment, as so modified, affirmed.



1
 Offutt v. United States, 93 U.S.App.D.C. 148, 208 F.2d 842, reversed, Offutt v. United States, 348 U.S. 11, 75 S. Ct. 11, 99 L. Ed. 11; Id., 98 U.S.App.D.C. 69, 232 F.2d 69, 70, certiorari denied 351 U.S. 988, 76 S. Ct. 1049, 100 L. Ed. 786


2
 See United States v. United Mine Workers of America, 330 U.S. 258, 304-305, 67 S. Ct. 677, 91 L. Ed. 884; Rosenfeld v. United States, 4 Cir., 167 F.2d 222, 223